Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered June 7, 1990, convicting defendant, after a jury trial, of two counts of robbery in the first degree, and sentencing her, as a second violent felony offender, to two concurrent prison terms of 12 Vi to 25 years, unanimously affirmed.
The proof at trial was that defendant pushed her way into the apartment of the 75-year old complainant, threatened him with both a screwdriver and knife, beat him with a chair and *496a screwdriver, and stole his money and other property. It was not error to admit into evidence, as a demonstrative aid, a knife similar to, but not the same as, that used in the robbery (People v Del Vermo, 192 NY 470). The trial record does not bear out defendant’s claims that the defense proffered was ludicrous or that trial counsel was unprepared, and, no motion having been made pursuant to CPL 440.10 (1) to set aside the judgment, there is no basis for any further appellate review of defendant’s argument that she did not have effective assistance of trial counsel (see, People v Brown, 45 NY2d 852). We have considered defendant’s argument that it was an abuse of discretion to impose the maximum sentence and find it to be without merit. Concur — Ellerin, J. P., Asch, Kassal and Smith, JJ.